Buchanan, J.,
dissenting. In my opinion the relator has made a sufficient showing to justify her application for an appeal from the judgment of the District Court, distributing the proceeds of the towboat Persian.
“ The right of appeal is given, not only to those who were parties to a cause in which a judgment has been rendered against them, but also to third persons not parties to that suit, when such third persons allege that they have been aggrieved by the judgment.” C. P. 571.
“ Whenever a conflict of privileges arises between creditors * * * * * the court shall proceed to class the privileges and mortgages according to their rank and privilege in a summary manner, after notifying the pa/rties interested.,” Acts of 1855, p. 497, sec. 37.
By the terms of this Act of 1855, notice is to be given of a distribution of a fund seized by several parties claiming privileges, not only if the several seizures are in the same court, as in the case at bar, but even if some of the seizures are in other courts.
The relator has taken all the steps necessary to secure her rights, and sees the fund upon which she claims a privilege distributed without any notice given to her. This is a direot violation of the law of 1855$ and there is a manifest probability of her rights being irretrievably lost, unless an appeal is allowed her.
Voobhies, J., concurred in this opinion.